J-S01005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANUPAMA KOORAPATI                          :
                                               :
                       Appellant               :   No. 1365 MDA 2018

          Appeal from the Judgment of Sentence Entered July 18, 2018
                 In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-SA-0000020-2018


BEFORE:      PANELLA, P.J., MURRAY, J., and PELLEGRINI, J.

MEMORANDUM BY PANELLA, P.J.:                              FILED JULY 03, 2019

        Appellant, Anupama Koorapati, appeals pro se from the judgment of

sentence entered in the Berks County Court of Common Pleas, following her

summary conviction for defiant trespass.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Custom Processing Services (“CPS”) is a business owned by Jeffrey Klinger

and Gregg Shemanski. Appellant hired CPS to run a product trial for her

business in 2015. Afterward, CPS and Appellant discussed the possibility of

conducting other product trials. However, CPS ultimately declined to engage

in a further business relationship with Appellant.



____________________________________________


   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 3503(b)(1)(i).
J-S01005-19



      Appellant continued to pursue a relationship with the company, and was

repeatedly rebuffed. Klinger emailed Appellant and again advised her that CPS

was not interested in maintaining a business relationship with her company.

He later informed Appellant she was not permitted to visit the CPS office, that

any such visit would constitute a trespass on their private property, and that

CPS would involve the police if Appellant visited the office. Appellant

responded to this email by asking Klinger to finalize a deal with her company,

and attempting to arrange a meeting at the CPS office. CPS retained the

services of a law firm, who sent Appellant a cease and desist letter requesting

that she discontinue her efforts to contact CPS.

      Several days later, Appellant arrived at the CPS premises, accompanied

by a man she described as her security detail. Appellant asked to speak with

Klinger and Shemanski. The receptionist recognized Appellant, and called

Shemanski. Shemanski advised the receptionist to tell Appellant that she could

either speak with CPS’s lawyer on the phone, or leave the premises. Appellant

chose to leave. CPS later informed the police of Appellant’s visit, and Appellant

was cited for defiant trespass.

      Appellant filed a summary appeal, and retained counsel. The trial court

conducted a bench trial, at which Klinger and CPS’s receptionist testified. The

Commonwealth also introduced the emails between Appellant, Klinger, and




                                      -2-
J-S01005-19



CPS’s counsel into evidence. The trial court found Appellant guilty of defiant

trespass following actual communication to the actor.2

        Appellant filed a timely notice of appeal. The trial court ordered her to

file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). While Appellant did file a statement in response to the

order, it consisted of several paragraphs recounting the facts of the case,

including an irrelevant dispute with the responding police officer’s description

of Appellant in his report. The trial court interpreted this winding statement to

challenge the sufficiency of the evidence sustaining her conviction, and the

alleged violation of Appellant’s rights under the Constitutions of Pennsylvania

and United States. This appeal is now properly before us.

        Appellant presents the following statement of questions involved for our

review:

        Whether the Lower            Court     erred   to   understand   from
        Commonwealth:

        (a) the history and scope of the business relationship between the
        accused and the accuser;

        (b) accuracy of the facts recorded on the Citation #R1339085-6
        regarding actual time of trespassing; ethnicity of [Appellant] and,
        number of people;

        (c) proof of necessary criminal intent beyond a reasonable doubt;

        [(]d) disrespect for civil rights[.]

Appellant’s Brief, at 5.

____________________________________________


2   18 Pa.C.S.A. § 3503(b)(1)(i).

                                           -3-
J-S01005-19



      Appellant’s disjointed argument section, in which she attempts to flesh

out the above issues, is not divided into subparts. Further, much of the

argument section is devoted to a recapitulation of the facts favorable to

Appellant. See Appellant’s Brief, at 12-16.

      We understand these arguments to dispute the sufficiency of the

evidence sustaining her conviction for trespass, and to claim statutory

defenses to trespass under 18 Pa.C.S.A. § 3503(c)(2)-(3). See Appellant’s

Brief, at 16-20.

      This Court has discretion to quash or dismiss an appeal where a party’s

brief fails to conform to the requirements set forth by our Rules of Appellate

Procedure. See Commonwealth v. Adams, 882 A.2d 496, 498 (Pa. Super.

2005); Pa.R.A.P. 2101.

      Although this Court is willing to liberally construe materials filed
      by a pro se litigant, pro se status confers no special benefit upon
      the appellant. To the contrary, any person choosing to represent
      himself in a legal proceeding must, to a reasonable extent,
      assume that his lack of expertise and legal training will be his
      undoing.

Commonwealth v. Vurimindi, 200 A.3d 1031, 1037 (Pa. Super. 2018)

(citation omitted).

      “The Rules of Appellate Procedure state unequivocally that each

question an appellant raises is to be supported by discussion and analysis of

pertinent authority[.]” Commonwealth v. Richard, 150 A.3d 504, 513 (Pa.

Super. 2016) (citation omitted). “[W]hen issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present specific


                                     -4-
J-S01005-19



issues   for    review,   a   court   will   not   consider   the   merits   thereof.”

Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017) (citation

omitted).

      Appellant’s brief fails to comply with our Rules of Appellate Procedure.

Nevertheless, these defects do not wholly prevent us from conducting

meaningful review. To the extent we are able to understand her arguments,

we will evaluate these – namely, her contentions regarding the sufficiency of

the evidence and relevant statutory defenses.

      As for Appellant’s attempts to contest the accuracy of the facts recorded

in the responding police officer’s citation, Appellant conceded at trial and

maintains in her brief that she was present at the CPS office on July 25, 2017.

We cannot see how any recorded discrepancies in the precise timing of the

incident on that day, Appellant’s ethnicity, or presence of Appellant’s

bodyguard present an appealable issue in challenging her conviction. Further,

Appellant’s inclusion of inapplicable extracts from both the Pennsylvania and

United States Constitutions in her argument section, including entitlement to

bail and the right to a grand jury in cases involving capital crimes, does not

present any cognizable question for our review. Thus, we will not address

these claims.

      We begin with Appellant’s sufficiency claim. “The determination of

whether sufficient evidence exists to support the verdict is a question of law;

accordingly, our standard of review is de novo and our scope of review is

plenary.” Commonwealth v. Edwards, 177 A.3d 963, 969 (Pa. Super. 2018)

                                         -5-
J-S01005-19



(citation omitted). The reviewing court evaluates “whether viewing all the

evidence admitted at trial [] in the light most favorable to the verdict winner,

there is sufficient evidence to enable the fact-finder to find every element of

the crime beyond a reasonable doubt.” Commonwealth v. Stiles, 143 A.3d

968, 981 (Pa. Super. 2016) (brackets in original; citation omitted). This Court

may not substitute its own judgment for that of the fact-finder. See id.

      A person commits the offense of criminal trespass if, “knowing that he

is not licensed or privileged to do so, he enters or remains in any place as to

which notice against trespass is given by … actual communication to the

actor[.]” 18 Pa.C.S.A. § 3503(b)(1)(i). Evidence that an appellant was

informed multiple times that he was unwelcome on private property and

thereafter intruded on the property is sufficient to sustain a conviction for

defiant trespass. See Commonwealth v. Bennett, 124 A.3d 327, 331 (Pa.

Super. 2015). Further, a person once welcome on private property may have

that access rescinded and become subject to a defiant trespass charge if he

continues to intrude. See Commonwealth v. Downing, 511 A.2d 792, 795

(Pa. 1986).

      Here, the Commonwealth presented evidence to show that Appellant

received an email from Klinger, an owner of CPS, telling her that she was

unwelcome on CPS premises. See Commonwealth’s Exhibit 1. The email was

dated June 27, 2016. In it, Klinger informed Appellant that any intrusion on

CPS property would be considered criminal trespass, and implored Appellant

not to come to the building. Klinger stated that he would call the police to

                                     -6-
J-S01005-19



escort Appellant off the property if she chose to come. Klinger asked Appellant

to respond to the email and confirm that she would not trespass.

      Appellant responded to the email the same day, but made no mention

of Klinger’s warning. Instead, she harangued Klinger about his attitude toward

her. Incredibly, Appellant followed this email with a second email on June 28,

proposing a meeting with Klinger on CPS premises the next day. Klinger did

not respond.

      On July 17, 2016, an attorney retained by CPS emailed Appellant at the

same email address Appellant used to correspond with Klinger. See

Commonwealth’s Exhibit 2. The attorney’s email instructed Appellant to cease

and desist all attempts to communicate with CPS. Appellant did not reply. The

very next day, the attorney again emailed Appellant to request that she stop

sending packages to CPS, and to cease all efforts to contact CPS. The attorney

reminded Appellant that any entry onto CPS property would constitute

trespass, and she informed Appellant that CPS would contact the authorities

in the event of a trespass. Again, Appellant did not reply.

      Appellant entered the CPS offices on July 25, 2017, requesting a

meeting with Klinger and Shemanski. Appellant had a man she referred to as

her “security” in tow. CPS’s receptionist called Shemanski, who instructed her

to call CPS’s attorney. The receptionist did so, and informed Appellant that

she could either speak with CPS’s attorney or leave. Appellant left. CPS later

contacted police, who issued a citation to Appellant for defiant trespass.




                                     -7-
J-S01005-19



      Based on the foregoing, the Commonwealth presented sufficient

evidence to sustain Appellant’s conviction for defiant trespass. Appellant was

repeatedly, personally informed that she was unwelcome on CPS property.

Nevertheless, she came to the CPS offices after this warning.

      Appellant’s contention that she did not receive the email from CPS’s

attorney and was thus unaware of this notice is unavailing. Even if Appellant

had not seen the attorney’s email, which was sent to Appellant’s personal

email address, she received and replied to Klinger’s email. Klinger’s email

expressly informed Appellant that she was not permitted on CPS property.

Therefore, Appellant’s decision to enter the premises despite this warning

constituted defiant trespass.

      Appellant’s attempt to raise statutory defenses to this crime also cannot

succeed. Appellant contends the CPS office was open to members of the public

under 18 Pa.C.S.A. § 3503(c)(2). At trial, Klinger testified that he and

Shemanski own CPS, and that the CPS offices are a private facility controlled

by himself and Shemanski. N.T. Trial, 7/18/18, at 4-7. The court found the

CPS offices were “clearly private property.” Trial Court Opinion, filed 9/18/18,

at 4. Though Appellant may have lawfully been on the premises in the years

before this incident, her earlier entry was the result of a then-ongoing business

relationship. Appellant’s earlier entry did not render the building public

property under section 3503(c)(2). See Commonwealth v. Downing, 511

A.2d 792, 795 (finding section 3503(c)(2) inapplicable where defendant was

clearly aware his license to use library had been revoked).

                                      -8-
J-S01005-19



      Appellant also contends she reasonably believed she had permission

from Shemanski to be on the property under 18 Pa.C.S.A. § 3503(c)(3), as

only Klinger had rescinded her invitation to CPS offices. This assertion is

unpersuasive. Shemanski was copied on the email Klinger sent to Appellant,

informing her that she would be trespassing if she came to the office.

Appellant presented no evidence that Shemanski disagreed with Klinger’s

email. Instead, Appellant ignored the email informing her that she was

unwelcome, and thereafter arrived at CPS offices. We cannot find Appellant’s

alleged belief that Shemanski would have permitted her to enter the premises

reasonable under section 3503(c)(3). Appellant is therefore due no relief on

this claim. Accordingly, we affirm her conviction.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/3/2019




                                     -9-